Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation:
*335IT IS STIPULATED AND AGREED by and between counsel fox* the Plaintiff and the Assistant Attorney General, Counsel for the United States:
1. That the merchandise covered by the present appeals for reappraisement consists of hardboard manufactured in Prance and exported to the United States by the Societe Eraneaise pour le Commerce Exterieur de Panneaux (Expano) and is described on the invoices as Isogil hardboard D-3 or D-6;
2. That at the time of exportation of such merchandise, its export value within the meaning of Section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, was less than its foreign value within the meaning of Section 402a (c) of that Act;
3. That foreign value as defined in Section 402a(e) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, is the proper basis for determining the value for appraisement of this merchandise, and that such value is:
A. In the case of Isogil D-3, 3.31 nouveau francs per square metei*, less 31% less 1%%, less 20%, plus packing;
B. In the eas.e of Isogil D-6, 5.06 nouveau francs per square meter, less 22% less 1%, less 1 %%, less 20% plus packing;
4. That as to all merchandise covered by the invoices pertaining to these appeals for appraisement, Plaintiff hereby abandons its appeal; and that these appeals for reappraisement are deemed submitted upon the foregoing stipulations.
Upon, the agreed facts, I find foreign value, as that value is defined in section 402a (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, to be the proper basis for the determination of the value of the merchandise covered by this appeal for reappraisement and that such value was as follows:
In the case of merchandise invoiced as Isogil hardboard D-3, 3.31 nouveau francs per square meter, less 31%, less 1%%, less 20%, plus packing;
In the case of merchandise invoiced as Isogil hardboard D-6, 5.06 nouveau francs per square meter, less 22%, less 1%, less 1 %%, less 20%, plus packing.
Judgment will be entered accordingly.